                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


GLICENIA C. LOGAN                                                             PLAINTIFF

v.                                Civil No. 2:19-CV-02116

SHELLPOINT/COUNTRYWIDE/BANK OF                                             DEFENDANTS
AMERICA (Trustee/Home Loan Serv/Banking
and Loans)


                                     JUDGMENT


     For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITH PREJUDICE.


     IT IS SO ORDERED this 8th day of January 2020.


                                                       /s/P. K. Holmes, III
                                                       P. K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                            1
